Citation Nr: 1746357	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-25 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1972, from February 1976 to February 1979, and from February 1984 to June 1989.

These issues come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the above claims. 
 
In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for prostate cancer and erectile dysfunction.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

Specifically, the Veteran has claimed that he developed prostate cancer following service as a result of in-service exposure to drums containing Agent Orange while stationed in Okinawa, Japan, from 1973 to 1974.  In support of this theory of entitlement, the Veteran submitted an Internet news article dated July 2007 from the Kyodo News Service alleging that the Board found in 1998 that Agent Orange was most likely used in Okinawa.  

Alternatively, the Veteran and his representative suggested at his May 2017 Travel Board hearing that he may have been exposed to contaminated drinking water at Marine Corps Base Camp Lejeune in Jacksonville, North Carolina.  Although the Veteran's complete service personnel records do not appear to be associated with the claims file, the Veteran indicated that his first duty station was Camp Gilbert H. Johnson on Montford Point, a satellite camp of Camp Lejeune which is located directly across the New River from Camp Lejeune, and that he made frequent trips to Camp Lejeune.  Indeed, the Veteran's DD Form 214 for the period from September 1972 to December 1975 confirms that he completed a Personnel Finance Records Clerk Course at Camp Lejeune.  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune between August 1953 and December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See VBA Manual M21-1, IV.ii.2.C.5.o. (2015).  The contaminants included trichloroethylene (TCE) (a metal degreaser), perchloroethylene (PCE) (a dry cleaning agent), benzene, vinyl chloride, and other VOCs.  Id.  

The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases.  However, many unanswered questions remain regarding the extent of base water contamination, the type and duration of exposure experienced by base personnel, and the likelihood that contaminant levels in the water supply were high enough to result in a particular disease.  See VBA Manual M21-1, III.iii.2.E.7.a. (2015).  

While these issues are being studied, it will be assumed by VA that any given veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. 

The National Academy of Sciences' National Research Council (NRC) published its report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodisplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Manual M21-1, IV.ii.1.L.15.a., Appendix B (2015).  The list of 14 diseases in this NRC report is not an exhaustive list, however.  In January 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to provide presumptive service connection for eight diseases associated with contaminants present in the water supply at Camp Lejeune from August 1, 1953, to December 31, 1987.  See 82 Fed. Reg. 4173 (January 13, 2017).  This amendment applies to claims received by VA on or after March 14, 2017, and claims pending before VA on that date.  The eight presumptive diseases include adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  

The Board notes that prostate cancer is not among the fourteen diseases identified by the NRC in the category of limited/suggestive evidence of an association with exposure to the water contaminants at issue; however, the list is not exclusive.  

The Veteran's representative argued in his November 2013 statement that the Veteran should be provided a VA examination to determine the likely etiology of his prostate cancer.  VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the Veteran's service in Camp Lejeune in the 1970s, combined with his subsequent development of prostate cancer, the Board finds that he should be provided a VA examination to determine the likely etiology of his prostate cancer.  

In addition, as mention above, it does not appear that all of the Veteran's service personnel records have been associated with the claims file.  On remand, the RO must request these records from National Personnel Records Center (NPRC), and any other appropriate records repository, and associate them with the evidence of record.

With respect to the issue of entitlement to service connection for erectile dysfunction, the Veteran alleged that he developed the disability secondary to his prostate cancer.   As such, the Board finds that the Veteran's claim for entitlement to service connection for erectile dysfunction is inextricably intertwined with the claim for prostate cancer, remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, a remand is also required for the erectile dysfunction claim .  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any outstanding service treatment records and service personnel records.  All efforts to obtain these records must be documented in the claims file.  In the event that it is determined that the records are unavailable, a formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2016), must be made and the Veteran must be provided appropriate notice under 38 C.F.R. § 3.159(e) (2016).

2.  Schedule the Veteran for a VA examination with an examiner competent to determine the etiology of the Veteran's prostate cancer, including as due to exposure to contaminated water at Camp Lejeune.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should be notified that the water supply at Camp Lejeune was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These chemical compounds include trichloroethylene (TCE), perchloroethylene (PCE), benzene, and vinyl chloride. The Veteran has verified service at Camp Lejeune during the relevant period. 

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's prostate cancer was incurred in, caused by, or etiologically related to his service, including as due to exposure to contaminated water at Camp Lejeune.  In so opining, the examiner is advised that the Board is cognizant that the NAS National Research Council has not included prostate cancer as one of the diseases potentially associated with exposure to TCE and PCE; however, this list is not exclusive.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

3.  Readjudicate the claims after the development requested above has been completed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




